In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008)
                 (explaining that in determining the appropriate discipline, four factors
                 must be weighed: "the duty violated, the lawyer's mental state, the
                 potential or actual injury caused by the lawyer's misconduct, and the
                 existence of aggravating or mitigating factors").
                               Based on our review of the record, we conclude that the
                 agreed-upon discipline is sufficient in relation to Semenza's admitted
                 conduct. See State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d
464, 527 28 (1988) (explaining that the purpose of attorney discipline is to
                          -




                 protect the public, the courts, and the legal profession, not to punish the
                 attorney). In particular, although his conviction was for a "serious
                 offense," see SCR 111(6), the offense did not involve elements such as
                 intentional interference with the administration of justice, false swearing,
                 misrepresentation, or fraud that would warrant a more severe sanction or
                 longer suspension.    See generally ABA Standards for Imposing Lawyer
                 Sanctions,    Compendium of Professional Responsibility Rules and
                 Standards, Standards 5.11 and 5.12 (2015 ed.). We therefore conclude
                 that the guilty plea agreement should be approved.     See SCR 113(1). We
                 hereby impose a one year suspension retroactive to March 27, 2015. 1
                 Additionally, Semenza shall pay the costs of the disciplinary proceedings,
                 excluding bar counsel and staff salaries, within 30 days of receipt of the




                       1 Due  to the length of the suspension, Semenza will be required to
                 petition for reinstatement pursuant to SCR 116.


SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    e
                    State Bar's bill of costs. See SCR 120. The parties shall comply with SCR
                    115 and SCR 121.1.
                                It is so ORDERED.


                       Atirt gLAIM
                    Hardesty
                                               C.J.
                                                              Parraguirre


                                                                                            J.



                                                 J.                                         J.
                    Gibbons


                    SAITTA, J., dissenting:
                                Taking into consideration the nature of the criminal conduct,
                    and the aggravating and mitigating factors, I am not satisfied that a one-
                    year suspension retroactive to the date of the temporary suspension is
                    sufficient to protect the public. I therefore dissent as I would reject the
                    conditional guilty plea agreement.


                                                                                                 J.
                                                              Saitta




                    cc: Chair, Southern Nevada Disciplinary Board
                         Wright Stanish & Winckler
                         Lawrence J. Semenza, II
                         Stan Hunterton, Bar Counsel, State Bar of Nevada
                         Kimberly Farmer, Executive Director, State Bar of Nevada
                         Perry Thompson, U.S. Supreme Court Admissions Office
SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A crgir90